DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed 05 January 2022 has been received and considered.
Claims 1-6, 8, and 12-19 are pending.

Claim Rejections - 35 USC § 112
The rejections under 35 U.S.C. 112(b) and 112(d) are withdrawn based on the filed amendments.

Double Patenting
The nonstatutory double patenting rejection is withdrawn based on the filed amendments as they incorporate subject matter that is non-obvious over the previously patented claims.

Allowable Subject Matter
Claims 1-6, 8, and 12-19 are allowed.
The Reasons for Allowance are not repeated here within as the current amendment incorporate the allowable subject matter identified and put forth in the Office Action mailed 25 October 2021.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: the reference put forth on the PTO-892 form is directed to symmetric signatures applied to contextual information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J PYZOCHA whose telephone number is (571)272-3875. The examiner can normally be reached Monday-Thursday 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571) 270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Pyzocha/Primary Examiner, Art Unit 2419